In this action the St. Louis-San Francisco Railway Company, a corporation, filed its action in the district court of Muskogee county, against the defendants, constituting the excise board of Muskogee county, for injunctive relief as provided in State Question No. 141, Initiative Petition No. 92, adopted by a vote of the people at the regular primary election held on August 3, 1926. To the petition the defendants filed their demurrer, which was by the court overruled and defendants refused to plead further and elected to stand upon their demurrer. The court entered judgment granting the plaintiff a permanent injunction against the defendants, from which order and judgment this appeal is prosecuted.
The questions presented here are identical with the questions presented in cause No. 17907. Atchison, Topeka  Santa Fe Railway Co. v. Ora Long, County Assessor, et al., the opinion in which was this day filed, 112 Okla. 86, 251 P. 486, and upon the authorities therein cited we reach the same conclusion in this case as we reached in that, and the opinion, conclusion, and syllabus in that case are hereby adopted and applied to this case, and the judgment of the district court is affirmed.
BRANSON, V. C. J., and MASON. HARRISON, and CLARK, JJ., concur. NICHOLSON, C. J., and LESTER, J., concur in conclusion. HUNT and RILEY, JJ., dissent.